IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SHARRON M. BURKE, )
Plaintiff,
v. C.A. No. N18C-01-328 MMJ
CHILD, INC.,
Defendant.
ORDER

By Order dated April 26, 2018, the Court granted Defendant’s Motion to Dismiss
and dismissed this action with prejudice. The case was dismissed on the grounds that:
Plaintiff's complaint is time-barred; Plaintiff must pursue her Title VII, ADA and ADEA
claims in a federal forum; Plaintiff has failed to exhaust her administrative remedies; and
Plaintiff has failed to state a Section 1983 claim.

Plaintiff filed a “Motion for Continuance and Reconsideration.” By Order dated
November 20, 2019, the Court directed Plaintiff to file sufficient factual detail and legal
argument to enable the Court to consider the Motion. Plaintiff filed a letter dated
December 1, 2019, accompanied by several exhibits.

The Court has reviewed the letter and exhibits. Because this action has been
dismissed, the Court will consider Plaintiff's “Motion for Continuance and
Reconsideration” as if it were a properly-filed Motion for Relief from Judgment or Order

pursuant to Superior Court Civil Rule 60.
The Court finds that the exhibits provide detailed information on the substance of
Plaintiff's allegations concerning her termination from employment. The submissions do
not address any of the jurisdictional bars to this suit. Further, the additional information
fails to support any basis for Rule 60 relief.

THEREFORE, Plaintiff's Motion for Continuance and Reconsideration is hereby

DENIED.

fA)
IT IS SO ORDERED this _/ C day of January, 2020.

Lilet

The Hopi rable Mar y M. Johnston